

 
 
 
 
Exhibit 10.463

OPTION AGREEMENT
FOR THE SALE AND PURCHASE OF REAL PROPERTY
THIS OPTION AGREEMENT FOR THE SALE AND PURCHASE OF REAL PROPERTY (“Agreement”)
is made and entered into as of the 5th day of February, 2016 (the “Effective
Date”), by and between Joseph Schwartz, or entities designated by Joseph
Schwartz (or its designated affiliate) (“Purchaser”) and the entities identified
as landlords on Schedule 1 attached hereto and incorporated herein by reference
(collectively, “Seller”).
WITNESSETH:
WHEREAS, Seller, as landlord, and the entities identified as tenants on Schedule
1 (collectively, “Tenant”) entered into that certain Master Lease Agreement of
even date herewith (the “Lease”) pursuant to which the Tenant leased the
improved real property defined in the Lease as the “Premises”; and
WHEREAS, it was a condition of Landlord and Tenant entering into the Lease that
the parties hereto enter into this Agreement pursuant to which Purchaser is
granted an option to purchase the Premises on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid to Seller, the
receipt and sufficiency of which are hereby acknowledged by Seller, Seller and
Purchaser hereby covenant and agree as follows:
ARTICLE ONE
OPTION; PROPERTY TO BE SOLD
1.1    Grant of Option. Seller does hereby grant and convey to Purchaser for the
term hereof an exclusive and irrevocable option (the “Option”) to purchase the
Premises (the legal descriptions for which are attached hereto as Exhibits “A-1
through “A-9”) upon the terms and conditions hereinafter set forth.
1.2    Term and Exercise of Option. The term of the Option shall commence on the
Effective Date and shall terminate at 6:00 p.m. Eastern time on May 1, 2016 (the
“Option Period”), unless exercised as set forth herein. The Option may be
exercised prior to the end of the Option Period by Purchaser’s (i) delivery to
Seller of written notice of its intent to exercise the option (the “Exercise
Note”) and (ii) depositing with First American Title Insurance Company (or other
escrow agent to be agreed upon) the sum of One Million and 00/100 Dollars (the
“Earnest Money Deposit”). The Earnest Money Deposit shall be non-refundable
except in the event that Closing does not occur as a result of (i) Seller’s
default under the Purchase Agreement (as defined below) or (ii) Seller’s
inability to deliver good title to the Premises.
ARTICLE TWO
PURCHASE AGREEMENT

HNZW/

--------------------------------------------------------------------------------



2.1    Purchase Agreement. Upon Purchaser’s exercise of the Option as provided
in Section 1.2 above, Purchaser and Seller shall enter into a Purchase Agreement
containing usual and customary representations, warranties and closing
prorations (the “Purchase Agreement”).

ARTICLE THREE
PURCHASE PRICE
3.1    Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Purchaser to Seller for the Premises shall be Fifty-Five Million and 00/100
Dollars ($55,000,000.00) subject to adjustments for usual and customary closing
prorations. The Purchase Price shall be paid by Purchaser as follows: (i)
$52,000,000.00 by wire transfer of immediately available funds at Closing
(including the Earnest Money Deposit) and (ii) the balance evidenced by a
promissory note (the “Note”) executed by Purchaser in favor of Seller. The Note
shall be due and payable in twenty-four equal monthly installments of interest
only at the rate of 10% per annum, subject to the Purchaser’s Lender approval.
Purchaser may prepay any or all of the principal balance at any time without
penalty.
ARTICLE FOUR
CONSUMMATION OF SALE
4.1     Closing. If the Option is exercised, the consummation of the purchase
and sale herein contemplated (such consummation being herein referred to as the
“Closing”) shall take place on or before August 1, 2016 on a date designated by
Purchaser to Seller in writing.
4.2    Place of Closing. The Closing shall take place through an escrow closing
at the location described in the Purchase Agreement.


ARTICLE FIVE
MISCELLANEOUS PROVISIONS
5.1    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior understandings or agreements between the parties.
5.2    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, devisees, personal
representatives, successors and assigns.
5.3    Waiver; Modification. Failure by Purchaser or Seller to insist upon or
enforce any of its rights shall not constitute a waiver thereof. Either party
hereto may waive the benefit of any provision or condition for its benefit
contained in this Agreement. No oral waiver or modification hereof shall be
binding upon the parties, and any modification shall be in writing and signed by
the parties.
5.4    Construction. Each party hereto hereby acknowledges that all parties
hereto participated equally in the drafting of this Agreement and that,
accordingly, no court construing this Agreement shall construe it more
stringently against one party than the other.

    
HNZW/
2



--------------------------------------------------------------------------------



5.5    Governing Law. This Agreement shall be governed by, and construed under,
the laws of the state of Arkansas.
5.6    Assignment. Seller may assign its interest in this Agreement, either in
whole or in part, without the prior written consent of Purchaser. Purchaser
shall not assign its interest in this Agreement, in whole or in part, without
the prior written consent of Seller.
5.7    Section Headings. The Section headings as herein used are for convenience
or reference only and shall not be deemed to vary the content of this Agreement
or the covenants, agreements, representations and warranties herein set forth or
to limit the provisions or scope of any Section.
5.8    Counterparts. This Agreement may be executed in counterparts. A facsimile
signature shall be effective as if an original.
ARTICLE SIX
NOTICES, ETC.
6.1    Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be personally delivered, or sent by
electronic mail, facsimile transmission, or sent by overnight commercial
delivery service (provided a receipt is available with respect to such
delivery), or mailed by first-class registered or certified mail, return receipt
requested, postage prepaid (and shall be effective when received, if sent by
electronic mail, personal delivery, facsimile transmission or by overnight
delivery service, or on the third day (or earlier actual receipt) after mailing,
if mailed):
(a)    if to Seller:
AdCare Health Systems, Inc.
1145 Hembree Road
Roswell, Georgia 30076
Attn: CEO


(b)    if to Purchaser:
Skyline Health Care, LLC
505 Marlboro Road
Wood-Ridge NJ 07075
Attention: Joseph Schwartz


Rejection or other refusal by the addressee to accept or the inability of the
United States Postal Service to deliver because of a changed address of which no
notice was given shall be deemed to be receipt of the notice sent.


[Signatures on Following Pages]

    
HNZW/
3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
 
SELLER:
 
 
 
 
 
VALLEY RIVER PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
HOMESTEAD PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
PARK HERITAGE PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
MT. V PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
MOUNTAIN TOP PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager


    
HNZW/
4



--------------------------------------------------------------------------------



 
 
LITTLE ROCK HC&R PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
WOODLAND HILLS HC
 
 
PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
NORTHRIDGE HC&R PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
APH&R PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Joseph Schwartz
 
 
Name:
Joseph Schwartz
 
 
Title:
Manager
 
 
 




    
HNZW/
5



--------------------------------------------------------------------------------





FACILITIES
Facility Name
Landlord
Tenant
Address
Bed Number
Facility Type
Homestead Manor Nursing Home
Homestead Property Holdings, LLC
__________
826 North Street
Stamps, AR 71860-4522




104 bed SNF
Heritage Park Nursing Center
Park Heritage Property Holdings, LLC
__________
1513 S. Dixieland Road
Rogers 72758-4935




110 bed SNF
Stone County Nursing and Rehabilitation Center


Mt. V Property Holdings, LLC
__________
706 Oak Grove Street
Mountain View, AR 72560-8601




97 bed SNF
Stone County Residential Care Facility
Mountain Top Property Holdings, LLC
__________
414 Massey Avenue
Mountain View, AR 72560-6132




32 bed ALF
West Markham Sub Acute and Rehabilitation Center
Little Rock HC&R Property Holdings, LLC
__________
5720 West Markham Street
Little Rock, AR 72205-3328




154 bed SNF
Woodland Hills Healthcare and Rehabilitation
Woodland Hills HC Property Holdings, LLC
__________
8701 Riley Dr.
Little Rock, AR 72205-6509




140 bed SNF
Northridge Healthcare and Rehabilitation
Northridge HC&R Property Holdings, LLC
__________
2501 John Ashley Dr.
North Little Rock, AR
72114-1815




140 bed SNF
Cumberland Health and Rehabilitation Center


APH&R Property Holdings, LLC


__________
1516 S. Cumberland Street
Little Rock, AR 72202-5065


120 bed SNF
River Valley Health and Rehabilitation Center




Valley River Property Holdings, LLC




__________
5301 Wheeler Avenue
Fort Smith, AR 72901-8339




129 bed
SNF






    
HNZW/
6



--------------------------------------------------------------------------------



EXHIBIT “A-1 – “A-9”
LEGAL DESCRIPTIONS


(see attached)
EXHIBIT “A-1”


LEGAL DESCRIPTION


(HOMESTEAD)




[optionagreementskylin_image1.gif]








EXHIBIT “A-2”


LEGAL DESCRIPTION


(PARK HERITAGE)


[optionagreementskylin_image2.gif]
[optionagreementskylin_image3.gif]


EXHIBIT “A-3”


LEGAL DESCRIPTION


(VALLEY RIVER)




[optionagreementskylin_image4.gif]
EXHIBIT “A-4”


LEGAL DESCRIPTION


(MT. V)


[optionagreementskylin_image5.gif]
EXHIBIT “A-5”


LEGAL DESCRIPTION


(MOUNTAIN TOP)


[optionagreementskylin_image6.gif]
EXHIBIT “A-6”


LEGAL DESCRIPTION


(LITTLE ROCK)


[optionagreementskylin_image7.gif]
EXHIBIT “A-7”


LEGAL DESCRIPTION


(WOODLAND HILLS)


[optionagreementskylin_image8.gif]
EXHIBIT “A-8”


LEGAL DESCRIPTION


(NORTHRIDGE)




[optionagreementskylin_image9.gif]
EXHIBIT “A-9”


LEGAL DESCRIPTION


(APH&R)




[optionagreementskyli_image10.gif]
















 
 



    
HNZW/
7

